Citation Nr: 0405817	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for degenerative arthritis of the 
thoracic and lumbar spine, right elbow and both hips, 
evaluated as 20 percent disabling.

2.  Entitlement to the assignment of an compensable rating 
for hemorrhoids.

3.  Entitlement to service connection for arthritis or 
residuals of an injury of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1997.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which granted service connection 
for degenerative arthritis of the lumbar and thoracic spine, 
right elbow and both hips, evaluated as 20 percent disabling; 
granted service connection for hemorrhoids, evaluated as 
noncompensable; and denied service connection for arthritis 
or residuals of an injury of the right hand.

During a July 2003 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran presented 
testimony that raised the issue of entitlement to service 
connection for arthritis of the left shoulder.  As this issue 
has not been developed for appellate review, the Board refers 
it to the RO for appropriate action.  


REMAND

A preliminary review of the record indicates that additional 
development is warranted.  

The Board observes that the most recent VA examination 
addressing the veteran's service-connected arthritis of the 
thoracic and lumbar spine, right elbow, and hips was 
conducted in October 1999.  The veteran testified at a July 
2003 Board hearing that his multiple joint arthritis has 
increased in severity since that time.  Given the amount of 
time that has elapsed since the last VA compensation 
examination and the veteran's recent testimony, the Board 
finds that a more current VA examination is warranted to 
determine the current severity of his arthritis of the 
thoracic and lumbar spine, right elbow, and hips.  
38 U.S.C.A. § 5103(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

During a pre-hearing conference prior to his July 2003 Board 
hearing, the veteran stated that he had recently undergone an 
examination for hemorrhoids and would submit the 
corresponding report.  However, the report submitted by the 
veteran was a duplicate of a report of an October 1999 
examination.  As the last compensation examination was 
performed well over 4 years ago, and considering the 
veteran's July 2003 testimony regarding his hemorrhoid 
symptomatology, the Board finds that a more current VA 
examination is also warranted to determine the current 
severity of his hemorrhoids.  Id.

As to the service connection issue on appeal, the Board notes 
that the service medical records indicate that the veteran 
entered active duty with a history of a fracture of the right 
hand.  See report of enlistment examination dated in January 
1990.  With a history of a healed fracture, his right hand 
disability pre-existed service.  See 38 C.F.R. § 3.303(c) 
(2003).  Further review of the service medical records shows 
that the veteran was seen in January 1991 for evaluation of a 
"sore" right hand.  It was noted that his right hand pain 
was aggravated upon use.  Clinical evaluation was essentially 
normal but the assessment was chronic tendonitis of the right 
hand.  Treatment included medication.  The Board finds that 
this service medical evidence raises a presumption of 
aggravation, which can only be rebutted by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(a)(b) (2003).  The 
veteran's March 1997 separation examination was negative for 
any pertinent abnormal findings; it was noted at that time 
that the veteran had had a boxer fracture of the right hand 
prior to service with no sequellae.  A report of a May 1998 
VA examination includes a clinical diagnosis of arthritis of 
the right hand (although it is apparent that an X-ray 
examination of the right hand was normal); it does not 
include an opinion addressing the veteran's claim that his 
right hand disability was aggravated during service.  The 
Board finds that such an opinion is necessary for the proper 
adjudication of this claim.  38 U.S.C.A. § 5103(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board also observes that VA has advised the veteran of 
the VCAA and its applicability to his claims for an increased 
evaluation for degenerative arthritis of the lumbar and 
thoracic spine, right elbow and both hips and service 
connection for arthritis or residuals of an injury of the 
right hand.  However, the RO has not advised the veteran of 
the applicability of the VCAA to his claim for a compensable 
evaluation for hemorrhoids.  This procedural defect must be 
cured.  38 C.F.R. § 19.9 (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his service-
connected arthritis of the lumbar and 
thoracic spine, right elbow and both 
hips; and to determine whether the 
veteran's right hand arthritis or 
residuals of a fracture were aggravated 
during service.  The claims folder should 
be made available to the examiner for 
review before the examination.  It is 
imperative that the examiner comment on 
whether there is any additional 
limitation of motion or other functional 
limitation of the lumbar and thoracic 
spine, right elbow or either hip due to 
pain, weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain.  See 38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  
Specifically, after determining and 
providing the range of motion for the 
lumbar and thoracic spine, right elbow 
and both hips, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective findings, 
or due to any weakness on movement, 
excess fatigability, or incoordination 
that may be present.  Further, the 
examiner must provide an opinion on what 
effect the veteran's service-connected 
multiple joint arthritis has on his 
ability to work.  

Following a review of the relevant 
evidence in the claims file, to include 
the pre-enlistment examination showing a 
pre-existing fracture of the right hand, 
the January 1991 service medical note 
pertaining to chronic tendonitis of the 
right hand, the normal March 1997 
separation examination, and the May 1998 
post-service VA examination, the medical 
history, the clinical evaluation of the 
right hand, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether the veteran's pre-existing right 
hand disability was aggravated during 
service.  (Aggravation is defined as a 
worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.)  The 
examiner is asked to provide a rationale 
for any opinion expressed.

3.  The RO should schedule the veteran 
for an examination by the appropriate VA 
examiner to determine the current 
severity of the service-connected 
hemorrhoids.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note whether the hemorrhoids are 
mild, moderate or large; whether they 
result are irreducible; and whether they 
result in thrombosis, excessive redundant 
tissue, frequent recurrences, persistent 
bleeding, secondary anemia or fissures.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to the assignment of an 
initial rating in excess of 20 percent 
for degenerative arthritis of the lumbar 
and thoracic spine, right elbow and both 
hips; entitlement to the assignment of an 
initial compensable rating for 
hemorrhoids; and service connection for 
arthritis or residuals of an injury of 
the right hand, to include whether there 
is clear and unmistakable evidence to 
rebut the presumption of aggravation of 
the veteran's right hand disability.  In 
readjudicating the claim for entitlement 
to the assignment of an initial rating in 
excess of 20 percent for arthritis of the 
thoracic and lumbar spine, right elbow, 
and hips, the RO is requested to consider 
evaluating the veteran's service-
connected degenerative arthritis of the 
thoracic spine, lumbar spine, right 
elbow, right hip, and left hip under 
separate diagnostic codes.  As this is an 
initial rating case, on the granting of 
service connection, the RO must  consider 
whether "staged ratings" (i.e., 
difference percentage ratings for 
different periods of time, based on the 
facts found) are warranted for the 
veteran's multiple joint arthritis and 
hemorrhoids.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




